 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   RAHEEN AHAB TAYLOR,                               Case No. LACV 17-6411-DOC (LAL)

11                                   Petitioner,       ORDER ACCEPTING REPORT AND
                                                       RECOMMENDATION OF UNITED
12                         v.                          STATES MAGISTRATE JUDGE
13   J. SUTTON, Warden,

14                                      Respondent.

15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
18   Report and Recommendation, and the remaining record, and has made a de novo determination.
19          Accordingly, IT IS ORDERED THAT:
20          1.     The Report and Recommendation is approved and accepted;
21          2.     Judgment be entered denying the Petition and dismissing this action with
22                 prejudice; and
23          3.     The Clerk serve copies of this Order on the parties.
24
25
             March 27, 2020
     DATED: ____________________                   _________________________________________
26                                                 HONORABLE DAVID O. CARTER
27                                                 UNITED STATES DISTRICT JUDGE

28
